DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vacek (US 2020/0043346 A1) in view of Matsumoto et al. (US 2017/0132474 A1).

Concerning claim 1, Vacek teaches a method of detecting an unmanned aerial vehicle (UAV), the method comprising: 
receiving images from one or more cameras positioned in a UAV protected area (¶0018:  perimeter of interest 120 is considered a prohibited area (corresponding to the claimed protected area); ¶0019: positioning of detection sensors 130; ¶¶0023-0024: captured images of UAV);
analyzing the received image to extract a UAV from the received image (¶0023: identifying the registration number of the UAV in a captured image; ¶0024: the identification of visual markers or UAV structure in a captured image); and 
providing data related to the extracted UAV to train a UAV detection model (fig. 4: 420 – data from detection sensors 130 is used to generate a detection data set; fig. 5: training system 500; ¶0041: training set 530 is comprised of previously stored data from one or more UAV detection sensors). Not explicitly taught is the method, wherein photographing times or photographing positions of the one or more cameras are variably controlled.
Matsumoto et al. (hereinafter Matsumoto) teaches a method for pilotless flying object detection, wherein the photographing positions of the one or more cameras are variably controlled (¶0052: PTZ camera is capable of adjusting the optical axis direction through angle of view change instructions). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to Matsumoto, ¶0052).

Concerning claim 2, Vacek in view of Matsumoto teach the method of claim 1. Vacek further teaches, wherein an area covered by the one or more cameras is set to be smaller than an area of the UAV protected area (¶0018 defines various methods of defining a UAV protected area; ¶0019 defines that one detection sensor (e.g., camera) is placed at a corner of the protected area).

Concerning claim 3, Vacek in view of Matsumoto teach the method of claim 1. Vacek further teaches, wherein installation positions of the one or more cameras are randomly set (¶0019 defines a plurality of installation options for the detection sensors). Matsumoto further teaches a focal length of each of the one or more cameras is fixedly set after zooming (¶0054).

Concerning claim 6, Vacek in view of Matsumoto teach the method of claim 1. Matsumoto further teaches, providing signals for controlling positions of the one or more cameras to the respective cameras (¶0052: PTZ camera is capable of adjusting the optical axis direction through angle of view change instructions).

Concerning claim 9, Vacek teaches an apparatus for detecting an unmanned aerial vehicle (UAV) in association with one or more image analysis devices, the apparatus comprising: 
a processor (fig. 7: processor 702); and 
fig. 7: memory 704, 706 or storage device 716), wherein the at least one command includes: 
a command to cause data related to a UAV extracted from each of the image analysis devices configured to extract a UAV from images collected from one or more cameras positioned within a UAV protected region to be received (¶0018:  perimeter of interest 120 is considered a prohibited area (corresponding to the claimed protected area); ¶0019: positioning of detection sensors 130; ¶¶0023-0024: captured images of UAV are relayed to mitigation device 140 (corresponding to the claimed image analysis device)); 
a command to cause a UAV detection model to be trained using the data related to the extracted UAV (fig. 4: 420 – data from detection sensors 130 is used to generate a detection data set; fig. 5: training system 500; ¶0041: training set 530 is comprised of previously stored data from one or more UAV detection sensors); and 
a command to cause the UAV detection model to be provided to the one or more image analysis devices (¶0043). Not explicitly taught is the method, wherein photographing times or photographing positions of the one or more cameras are variably controlled.
Matsumoto et al. (hereinafter Matsumoto) teaches a method for pilotless flying object detection, wherein the photographing positions of the one or more cameras are variably controlled (¶0052: PTZ camera is capable of adjusting the optical axis direction through angle of view change instructions). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera adjustment capabilities of Matsumoto into the Vacek invention in order to change the imaging direction of the one or more detection sensors (Matsumoto, ¶0052).

¶0018 defines various methods of defining a UAV protected area; ¶0019 defines that one detection sensor (e.g., camera) is placed at a corner of the protected area).

Concerning claim 11, Vacek in view of Matsumoto teach the apparatus of claim 9. Vacek further teaches, wherein installation positions of the one or more cameras are randomly set (¶0019 defines a plurality of installation options for the detection sensors). Matsumoto further teaches a focal length of each of the one or more cameras is fixedly set after zooming (¶0054).

Concerning claim 14, Vacek in view of Matsumoto teach the apparatus of claim 9. Matsumoto further teaches, wherein the at least one command further comprises a command to cause signals for controlling positions of the one or more cameras to be provided to the respective camera (¶0052: PTZ camera is capable of adjusting the optical axis direction through angle of view change instructions).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vacek (US 2020/0043346 A1) in view of Matsumoto et al. (US 2017/0132474 A1), further in view of Oami et al. (US 2016/0092739 A1).


Oami et al. (hereinafter Oami) teaches a method of object tracking, further comprising providing signals for controlling the photographing times of the one or more cameras to the respective cameras (¶¶0100-0101 & fig. 7). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the photographing timing capabilities of Oami into the Vacek in view of Matsumoto invention in order to more reliably track a detected object (Oami, ¶0172).

Concerning claim 12, Vacek in view of Matsumoto teach the apparatus of claim 9. Not explicitly taught is the apparatus, wherein the at least one command further comprises a command to cause signals for controlling the photographing times of the one or more cameras to be provided to the respective cameras.
Oami et al. (hereinafter Oami) teaches an apparatus for object tracking, wherein the at least one command further comprises a command to cause signals for controlling the photographing times of the one or more cameras to be provided to the respective cameras (¶¶0100-0101 & fig. 7). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the photographing timing capabilities of Oami into the Vacek in view of Matsumoto invention in order to more reliably track a detected object (Oami, ¶0172).

Allowable Subject Matter
Claims 5, 7-8, 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425